Third District Court of Appeal
                               State of Florida

                        Opinion filed November 29, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D16-2932
                         Lower Tribunal No. 16-16940
                             ________________


                        Kahena Kristine Gallerani,
                                    Appellant,

                                        vs.

                              Cristiano Piquet,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Reemberto
Diaz, Judge.

      Jason B. Giller, P.A., and Tricia Neimand; Keith D. Silverstein, for
appellant.

     Michael Lascelle, P.A., and Jeffrey Greenhaus, for appellee.


Before SALTER, EMAS, and LOGUE, JJ.

     PER CURIAM.
         “Valid prenuptial agreements regarding post-dissolution support are

contracts.” Lashkajani v. Lashkajani, 911 So. 2d 1154, 1158 (Fla. 2005). Because

courts have recently enforced similar provisions, see Weymouth v. Weymouth, 87
So. 3d 30, 32 (Fla. 4th DCA 2012), we reverse the trial judge’s determination that

the provision of the prenuptial agreement at issue is void against Florida’s public

policy, hold that Ms. Gallerani has met the conditions of that provision, and

remand for entry of a revised final judgment of dissolution of marriage ratifying,

incorporating, and enforcing the prenuptial agreement including the provision at

issue.

         Reversed and remanded with instructions.




                                          2